HAWTHORNE, Justice.
Mr. and Mrs. Philip J. Ragusa brought this suit to enjoin American Metal Works, Inc., from operating its metal working establishment at 4401 Bienville Avenue, New Orleans, in such a manner as to emit loud, irritating, screechy noises, which plaintiffs alleged interfered with the reasonable occupancy by them and their tenants of their property located near the plant. After trial on the merits there was judgment in the district court permanently enjoining defendant from such operation between 7:00 p. m. and 7:00 a. m. Defendant appealed to this court.
It is well settled in the jurisprudence of this state that in injunction suits it is the value of the right in contest which determines whether this court has appellate jurisdiction. Ryan v. Louisiana Soc. for Prevention of Cruelty to Animals, 221 La. 559, 59 So.2d 883; City of New Orleans v. La Nasa, 227 La. 953, 81 So.2d 7; Johnson v. Nora, 228 La. 603, 83 So.2d 643.
In the instant case there is no affirmative proof that the right in controversy exceeds $2,000 exclusive of interest, and this fact was conceded by appellant in argument before this court and concurred in by appellees.
This case is accordingly ordered transferred to the Court of Appeal for the Parish of Orleans, provided that the record is filed in that court within 30 days from the date on which this decree becomes final; otherwise the appeal shall be dismissed. The appellant is to pay the costs of this appeal to the Supreme Court; assessment of all other costs is to await final disposition of the case.